 

 

 

 

Don F. Kremer

Vice President

Human Resources

 

10001 Six Pines Drive

Room 8026

The Woodlands, TX

77380-1498

 

P.O. Box 4910

The Woodlands, TX

77387-4910

 

832-813-4347

Fax: 832-813-4555

kremedf@cpchem.com

 

www.cpchem.com

 

February 8, 2006

 

Raymond I. Wilcox

 

Dear Ray:

 


THE TERMS OF THIS OFFER ARE CONDITIONED UPON APPROVAL BY CHEVRON PHILLIPS
CHEMICAL’S COMPENSATION COMMITTEE OF ITS BOARD OF DIRECTORS.

 

I am pleased to present you with the following offer of employment with Chevron
Phillips Chemical Company LP (“CPChem”):

 

Position:                President and Chief Executive Officer

Location:               The Woodlands, TX

Grade:                     99

Salary:                    $525,000/annually

Start Date:             April 1, 2006

 

This offer includes relocation benefits under CPChem’s Metro Move Policy, a copy
of which will be provided under separate cover.

 

Employment as a Grade 99 allows your participation in the Annual Incentive Plan
(AIP) and Long Term Incentive Plan (LTIP) of CPChem.

 

Your current target percentage for AIP is 80% of your base salary. Actual AIP
awards can increase or decrease based on company and individual performance. If
you accept our offer and begin work April 1, 2006, you will be eligible for a
prorated AIP award generally paid in early 2007.

 

Your current target grant for future awards under LTIP is 250% of your base
salary. You will receive a full 2006 LTIP grant, which would normally be awarded
in early 2009.

 

This offer includes six weeks (240 hours) of vacation per year.  This allotment
is based on a Vacation Eligibility Date of May 6, 1968.

 

During your employment with the Company, you shall be eligible to participate in
each of the Company’s existing executive and employee benefit plans, as they may
be amended from time to time, and any plans the Company may establish during
your period of employment for which your current salary grade makes you
eligible. Full details of our benefit plans are available at
http://www.benefitium.com.

 

--------------------------------------------------------------------------------


 

The Company may terminate your employment for any reason hereunder without Cause
at any time after providing thirty (30) days written notice to you, or you may
terminate employment at any time after providing thirty (30) days written notice
to the Company.  In the event your employment is involuntarily terminated by the
Company within three years of the Start Date, other than for Cause, you shall be
entitled to a special Termination Bonus.  The Termination Bonus shall be the
lesser of either (i) two year’s base salary plus two year’s AIP award at target
or (ii) two year’s base salary plus two year’s AIP award at target prorated by
dividing by thirty-six (36) the number of full months from the date of
termination until the thirty-sixth month following date of hire.

 

Your employment with CPChem is expected to begin on April 1, 2006, subject to
your signing this letter and the attached Job Offer Addendum (which describes
some of the requirements necessary for you to begin employment).  To accept this
offer, please mail this letter and the Job Offer Addendum to me at the address
below.

 

Please feel free to contact me if you have any questions or need additional
information. We look forward to you joining CPChem.

 

 

Sincerely,

 

/s/ Don F. Kremer

 

 


DON F. KREMER

Vice President Human Resources

Chevron Phillips Chemical LP

10001 Six Pines Drive

The Woodlands, TX 77380

 

 

Check One:

 

 

           I accept the position.                  I decline this position.

 

 

/s/ Raymond I. Wilcox

 

Signature

 

 

 

02/09/06

 

Date

 

 

2

--------------------------------------------------------------------------------


 

JOB OFFER ADDENDUM

 

THIS DOCUMENT IS A JOB OFFER ADDENDUM COVERING CERTAIN CONDITIONS OF YOUR
EMPLOYMENT.   THE CONTENT OF THIS JOB OFFER ADDENDUM IS IMPORTANT AND SHOULD BE
REVIEWED THOROUGHLY.  THE CONDITIONS OF EMPLOYMENT ARE AS FOLLOWS.

 

(1)           UNDER THE PROVISIONS OF THE IMMIGRATION REFORM AND CONTROL ACT OF
1986, THE COMPANY IS REQUIRED TO HAVE CERTAIN VERIFICATION INDICATING YOU ARE A
U.S. CITIZEN OR LEGAL ALIEN.  TO COMPLY WITH THE REGULATIONS THAT ARE ASSOCIATED
WITH THE ACT, YOU MUST PRESENT CERTAIN DOCUMENTATION TO THE COMPANY.   ATTACHED
IS A LISTING OF AUTHORIZED DOCUMENTATION THAT CAN BE ACCEPTED.  UPON REPORTING
TO WORK, THE COMPANY WILL ASK YOU TO PRESENT ONE DOCUMENT FROM EITHER LIST A OR
FROM LIST B AND ONE DOCUMENT FROM LIST C.  IF YOU ARE UNABLE TO PROVIDE THESE
DOCUMENTS WITHIN THREE WORKING DAYS, YOU MUST PROVIDE A RECEIPT SHOWING
APPLICATION FOR THE PROPER DOCUMENTS WITHIN THE SAME THREE WORKING DAYS.  IF YOU
CANNOT PROVIDE THE DOCUMENTS WITHIN NINETY DAYS AFTER DATE OF HIRE, BY LAW WE
CANNOT CONTINUE YOUR EMPLOYMENT.

 

(2)           FOR BENEFIT PURPOSES, PRESENTATION OF YOUR BIRTH CERTIFICATE
(ORIGINAL OR CERTIFIED COPY) AND YOUR SOCIAL SECURITY CARD ARE REQUIRED WHEN YOU
REPORT TO WORK.  IT IS ALSO RECOMMENDED YOU BRING SOCIAL SECURITY NUMBERS AND
BIRTHDATES OF YOUR DEPENDENTS AND BENEFICIARIES FOR MEDICAL, DENTAL AND OTHER
INSURANCE BENEFITS.  IF YOU ARE BEING EMPLOYED BASED IN PART ON YOUR COLLEGE
DEGREE, YOU WILL ALSO BE REQUIRED TO PROVIDE A FINAL COLLEGE TRANSCRIPT THAT DAY
OR AS SOON AS PRACTICAL.

 

(3)           THE COMPANY HAS IMPLEMENTED CERTAIN POLICIES AND WORK RULES WITH
WHICH YOU AND OTHER EMPLOYEES ARE EXPECTED TO COMPLY.  THESE POLICIES ARE IN
PLACE FOR THE WELFARE OF OUR WORKFORCE.  IN THIS REGARD, YOU ARE ADVISED THAT
THE COMPANY HAS ADOPTED A NO-SMOKING POLICY.  SMOKING IS PROHIBITED IN ALL
ENCLOSED WORK AREAS.  ALSO, BECAUSE OF THE CRITICAL NEED FOR SAFETY IN THE
CHEMICAL INDUSTRY, THE COMPANY HAS A DRUG OR SUBSTANCE POLICY RELATING TO
PROHIBITED UNAUTHORIZED, ILLEGAL OR CONTROLLED DRUGS, ALCOHOL, CHEMICALS AND
SUBSTANCES IN THE WORKFORCE WHICH YOU WILL BE EXPECTED TO ACKNOWLEDGE AND ABIDE
BY WHILE AN EMPLOYEE.  IN ESSENCE, THE COMPANY IS COMMITTED TO MAINTAINING A
DRUG OR SUBSTANCE-FREE WORKFORCE.  (YOUR HUMAN RESOURCES REPRESENTATIVE CAN
PROVIDE YOU WITH THE SPECIFICS OF THESE POLICIES.)

 

(4)           YOUR EMPLOYMENT IS CONTINGENT UPON YOUR SATISFACTORY COMPLETION OF
A DRUG AND ALCOHOL (“SUBSTANCE”) SCREENING STANDARDS.  YOU WILL BE NOTIFIED WHEN
MEDICAL CLEARANCE HAS BEEN RECEIVED.  IF APPLICABLE, IT IS RECOMMENDED THAT YOU
WAIT TO DISCUSS YOUR DECISION CONCERNING THE COMPANY’S CONDITIONAL OFFER OF
EMPLOYMENT AND WAIT TO GIVE NOTICE OF YOUR RESIGNATION TO YOUR PRESENT EMPLOYER
UNTIL THE COMPANY HAS NOTIFIED YOU OF YOUR CLEARANCE.

 

1

--------------------------------------------------------------------------------


 

(5)           AS PART OF ITS EMPLOYMENT SCREENING AND SELECTION PROCEDURES, THE
COMPANY REQUIRES A BACKGROUND INVESTIGATION AND A CHECK OF REFERENCES BE
CONDUCTED.  THE OBJECTIVES OF THE INVESTIGATION ARE TO VERIFY INFORMATION
PROVIDED DURING THE APPLICATION PROCESS, INVESTIGATE REFERENCES, AND TO IDENTIFY
ANY FACTORS THAT MIGHT BE INCONSISTENT WITH THE COMPANY’S EMPLOYMENT
REQUIREMENTS.  YOUR EMPLOYMENT IS CONTINGENT ON A SATISFACTORY BACKGROUND
INVESTIGATION AND CHECK OF REFERENCES.

 

(6)           UPON REPORTING TO WORK YOU WILL BE REQUIRED TO SIGN AN AGREEMENT
IN RESPECT TO CONFIDENTIALITY COVERING INVENTIONS, PATENTS, AND PROPRIETARY
KNOWLEDGE.

 

(7)           THE COMPANY IS AN AT-WILL EMPLOYER.  AS SUCH, YOUR EMPLOYMENT WITH
THE COMPANY IS ON AN EMPLOYMENT AT-WILL BASIS.

 

I ACKNOWLEDGE HAVING READ THIS JOB OFFER ADDENDUM AND UNDERSTAND AND AGREE TO
THE STATUS OF MY EMPLOYMENT AND THESE CONDITIONS OF EMPLOYMENT.  I FURTHER
UNDERSTAND AND AGREE THAT NOTHING CONTAINED IN THIS JOB OFFER ADDENDUM CAN BE
CHANGED, MODIFIED, WAIVED OR TERMINATED UNLESS AGREED TO IN WRITING BY A DULY
AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 

SIGNED:

/s/ Raymond I. Wilcox

 

DATE:

02/09/06

 

 

 

2

--------------------------------------------------------------------------------

 